Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kooper, J.), rendered May 29, 1985, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict and imposing sentence.
Ordered that the judgment is affirmed.
Although some of the prosecutor’s remarks made during his summation were improper, those that were objected to at the trial were stricken by the court and curative instructions were given, thereby alleviating any possible prejudice. Moreover, the cumulative effect of the comments was not so prejudicial *417as to cause the trial to be unfair (see, People v Roopchand, 107 AD2d 35, affd 65 NY2d 837). We have examined the contentions raised by the defendant in his pro se brief and have found them to be without merit. Mangano, J. P., Bracken, Weinstein and Rubin, JJ., concur.